Truax, J. (concurring).
I am of the opinion that the case does not show that the trial judge refused to charge as requested by the defendant, or that the defendant excepted in a proper manner to any such refusal. It was the duty of the defendant to see that all exceptions, upon which it.intended to rely, were properly noted. It was also the duty of the defendant to present to the appellate court a case showing directly and not inferentially that it had requested the trial judge to charge certain propositions ; that the trial judge had refused to charge such propositions, and that it, the defendant, had excepted to such refusal. Briggs v. Waldron, 83 N. Y. 586.
I concur in the opinion of the chief judge.